Citation Nr: 0734486	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-41 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1978 to October 
1995.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO decision.  

In July 2007, the Board requested an expert medical opinion 
from the Veterans' Health Administration (VHA).  See 38 
C.F.R. § 20.901 (2006). The VHA expert provided a response in 
August 2007.  In September 2007, the Board provided a copy of 
the opinion to the veteran to review and an opportunity to 
respond.  A response was received by the veteran, through his 
representative, in September 2007.  


FINDINGS OF FACT

The veteran incurred a lower back injury in service but the 
competent medical evidence of record does not relate the in-
service injury to his current disability.  


CONCLUSION OF LAW

A lower back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
October 2002, prior to the initial decision on the claim in 
April 2003, and again provided notice in December 2004.  
Therefore, the timing requirement for a VCAA notice has been 
met and to decide the appeal would not be prejudicial to the 
claimant. 

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

In a service connection claim, as is this case, VA is also 
required to include notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Although this notice was not provided to the veteran, the 
Board finds that no further notice is needed in this case 
because the Board is denying the claim for service 
connection.  As such, no disability rating or effective date 
will be assigned as a result of this decision.  Therefore, VA 
is not required to provide this notice.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and VA medical records.  In addition, a VA 
Compensation and Pension Examination was conducted in April 
2005.  The claimant has not made the RO or the Board aware of 
any other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  Accordingly, the Board will 
proceed with appellate review.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board finds that the veteran has a current back 
disability.  A September 2002 MRI revealed mild lumbar 
spondylosis at L4-L5 and L5-S1, small central disc herniation 
at L4-S1 and minimal degenerative changes at L5-S1.  
Therefore, the first requirement for service connection has 
been met. 

Regarding the second requirement, there is also evidence of a 
back injury in service.  The service medical records reveal 
that the veteran injured his back in February 1975 when he 
was riding in a truck.  The veteran was treated for muscle 
bruises.  Therefore, the Board finds that there is a back 
injury in service.  The remaining issue is whether the in-
service back injury is related to his current back 
disability.  

The Board notes that the in-service physical examinations of 
the veteran before the back injury in February 1975 
clinically evaluated the veteran's spine as normal.  
Therefore, the Board finds that there is no evidence of a 
back disability prior to service or prior to July 1975.  As 
such, there is no evidence that a back disability was 
aggravated in service.  

After the 1975 back injury, the in-service physical 
examinations dated from July 1975 to June 1991 also 
clinically evaluated the veteran's spine as normal.  A 
November 1975 x-ray of the veteran's spine was negative and 
the physical examination was unremarkable.  In June 1991, the 
veteran reported that he did not have recurrent back pain.  
In June 1995, the veteran reported recurrent low back pain.  
The June 1995 separation examination of the veteran's spine, 
however, was normal.  Additionally, in June 1995 a 
Radiological Consultation of the veteran's spine was also 
normal.  Since the medical examinations after the February 
1975 back injury were normal and there is no further 
treatment in service for the back injury, any injury the 
veteran had in service appears to have been acute and 
transitory and to have resolved without residual pathology.  
The service medical records do not show that a chronic back 
disability was incurred in service.  Specifically, there was 
no chronic injury noted at the separation examination.  There 
was a single incident in service and one day of treatment for 
his back injury.  As such, the Board finds that a chronic 
injury or disease was not established in service.  

The Board finds that the medical evidence of record does not 
establish a nexus between the in-service injury and the 
current disability.  Private and VA medical records reveal 
that the veteran injured his back after service.  The private 
medical records indicating back pain and injury in July 2002.  
In an April 2005 VA Compensation and Pension Examination, the 
veteran reported the February 1975 back injury, and also 
reported a back injury in 2000 while working for the Post 
Office.  The examiner concluded that the veteran's current 
back disability was caused by the July 2002 injury.  The 
examiner took into account the lack of the veteran's 
complaints after the back injury in service and noted that 
the complaints of pain began and continued after the 2002 
injury.  The examiner indicated that the in-service injury 
was most likely a muscle strain that would have resolved in 
service.  The back problems were persistent since 2002, not 
since separation from service.  The examiner opined that the 
degenerative changes in the veteran's spine were normal for a 
person of his age and were not due to the injury in service.  

The VHA opinion also indicated that the veteran's current 
disability was not related to the back injury in service.  
The examiner reviewed the claims file and could not find 
evidence that the 1975 back injury persisted, but healed in a 
short amount of time.  The examiner also concluded that the 
veteran's disability was normal for a person of his age.  The 
examiner concluded that it was not at all likely that the 
veteran's current back problems were related to the 1975 
injury in service.  The examiner stated that there was no way 
that the current problems could be related because low back 
strains are self limited and always heal without long term 
problems.  Additionally, since the veteran did not have disc 
space narrowing or other abnormalities in the 1995 
examination and x-ray, it was entirely unlikely and not 
possible that the veteran's current problems were related to 
service.  

The Board finds that the medical evidence of record does not 
indicate a link between the in-service injury and the current 
disability.  Based on the service medical records, private 
medical records, VA examination and the VHA opinion, the 
Board finds that the veteran's current back disability is not 
related to service.  There was no treatment in service after 
the 1975 muscle strain and the in-service medical 
examinations were normal after the 1975 injury.  There was 
approximately a 25 year gap in medical treatment for back 
pain after the in-service injury.  For many years after 
service, the veteran did not seek treatment for or reference 
his back problems which he now asserts are related to service 
and the single day of treatment he received for a muscle 
strain in service.  Additionally, the veteran first filed a 
claim for service connection in September 2002, many years 
after service.  This gap in time weighs against his claim 
because there was no continuity of symptoms after discharge 
from service.  The only documented complaints the veteran had 
since service were after the 2002 back injury.  Additionally, 
the veteran had persistent complaints after the 2002 injury.  
Given the lapse of time  between service and further back 
complaints as well as the medical opinions of records, the 
Board finds that the veteran's current disability is not 
related to service and service connection must be denied.  

The Board has considered the contentions of the veteran that 
this disability was incurred in service.  The veteran, 
however, has not demonstrated that he has any medical 
expertise to make such an opinion or diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board notes that 
while the veteran is competent to report symptoms, he does 
not have medical expertise and therefore cannot provide a 
competent opinion regarding diagnosis or causation of his 
disability.  Id. 

Since there is no nexus opinion of record connecting the 
veteran's current disability to service, the Board finds that 
the weight of the evidence is against the veteran's claim for 
service connection.  As the preponderance of the evidence is 
against this claim, and the evidence is not in a state of 
relative equipoise, the benefit-of-the-doubt rule does not 
apply and the veteran's claim for service connection for low 
back pain must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for low back pain is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


